Exhibit 10.7
 
WILLIS GROUP HOLDINGS
2008 SHARE PURCHASE AND OPTION PLAN
 
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
 
RESTRICTED SHARE UNIT AWARD AGREEMENT
(Performance-Based Restricted Share Units)
 
WHEREAS, Willis Group Holdings Public Limited Company and any successor thereto,
hereinafter referred to as the “Company,” has adopted the Willis Group Holding
2008 Share Purchase and Option Plan, as amended and restated on December 30,
2009 by Willis Group Holdings Limited and as amended and restated and assumed by
Willis Group Holdings Public Limited Company on December 31, 2009 (the “Plan”);
 
WHEREAS, the Committee (as hereinafter defined) has determined that it would be
in the best interests of the Company and its shareholders to grant Restricted
Share Units provided for herein to the Executive (as hereinafter defined)
pursuant to the Plan and the terms set forth herein.
 
WHEREAS, the award of Restricted Share Units is also granted pursuant to the
terms and conditions of the SMIP (as hereinafter defined), and is, therefore,
intended to qualify as “qualified performance-based compensation” for purposes
of Section 162(m) of the Code (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto do hereby agree as follows:
 
THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), effective as of
May 2, 2011 is made by and between the Company and the individual (the
“Executive”) who has duly completed, executed and delivered the Award Acceptance
Form, a copy of which is set out in Schedule A attached hereto (including
Exhibit 1 thereto) and which is deemed to be part hereof (the “Acceptance
Form”).
 
ARTICLE I

 
DEFINITIONS
 
Defined terms used in this Agreement shall have the meaning specified below, or
to the extent not defined, as specified in the Plan unless the context clearly
indicates to the contrary.
 
Section 1.1 — Act
 
“Act” shall mean the Companies Act 1963 of Ireland.
 
Section 1.2 — Adjusted Earnings Per Share
 
“Adjusted Earnings Per Share” shall mean the adjusted earnings per share as
stated by the Company in its annual financial results as issued by the Company
with respect to the Performance Period.
 
Section 1.3 — Adjusted Operating Margin
 
“Adjusted Operating Margin” shall mean the adjusted operating margin as stated
by the Company in its annual financial results as issued by the Company with
respect to the Performance Period.





--------------------------------------------------------------------------------



 



Section 1.4 — Board
 
“Board” shall mean the board of directors of the Company.
 
Section 1.5 — Cause
 
“Cause” shall have the same meaning as the definition stated in the Employment
Agreement.
 
Section 1.6 — Certification Date
 
“Certification Date” shall mean the date that the Committee certifies in
accordance with the requirements of Code Section 162(m), the amount payable
under the SMIP based on “Earnings” for the Performance Period (as defined in the
SMIP), the attainment level of the Performance Objectives and the number of
Shares subject to RSUs that will become Earned Performance Shares based on the
amount payable under the SMIP and attainment level of the additional Performance
Objectives.
 
Section 1.7 — Change of Control
 
“Change of Control” shall have the same meaning as the definition stated in the
Employment Agreement.
 
Section 1.8 — Committee
 
“Committee” shall mean the Compensation Committee of the Board (which Committee
shall be constituted to satisfy the requirements of Section 162(m) of the Code).
 
Section 1.9 — Disability
 
“Disability” shall have the same meaning as the definition stated in the
Employment Agreement.
 
Section 1.10 — Earned Performance Shares
 
“Earned Performance Shares” shall mean Shares subject to the RSUs in respect of
which the applicable Performance Objectives, as set out in Section 3.1 and
Exhibit 1 to the Acceptance Form, and other conditions have been achieved in
accordance with Section 3.1 and shall become eligible for vesting and payment as
set out in Section 3.2.
 
Section 1.11 — Employment Agreement
 
“Employment Agreement” shall mean the 2010 Amended and Restated Employment
Agreement dated as of January 1, 2010 by and between Willis North America, Inc.
and the Executive.
 
Section 1.12 — Good Reason
 
“Good Reason” shall have the same meaning as the definition stated in the
Employment Agreement.
 
Section 1.13 — Grant Date
 
“Grant Date” shall mean May 2, 2011.
 
Section 1.14 — Mutual Retirement
 
“Mutual Retirement” shall have the same meaning as the definition stated in the
Employment Agreement.
 
Section 1.15 — Performance Period
 
“Performance Period” shall mean January 1, 2011 to December 31, 2011.


2



--------------------------------------------------------------------------------



 



Section 1.16 — Performance Objectives
 
“Performance Objectives” shall mean the performance objectives based on Adjusted
Earnings Per Share or Adjusted Operating Margin that are set forth in
Section 3.1(a) and Exhibit 1 to the Acceptance Form.
 
Section 1.17 — Plan
 
“Plan” shall mean the Willis Group Holdings 2008 Share Purchase and Option Plan,
as amended from time to time.
 
Section 1.18 — Pronouns
 
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.
 
Section 1.19 — Restricted Share Unit
 
“Restricted Share Unit” or “RSU” shall mean a conditional right to receive
Ordinary Shares pursuant to the terms of the Plan and this Agreement, upon
vesting and settlement, as set forth in Section 3.2 of this Agreement.
 
Section 1.20 — Shares or Ordinary Shares
 
“Shares” or “Ordinary Shares” means ordinary shares of the Company, nominal
value of $0.000115 each, which may be authorised but unissued.
 
Section 1.21 — SMIP
 
“SMIP” means the Willis Group Holdings Senior Management Incentive Plan as
amended and restated on December 30, 2009 by Willis Group Holdings Limited and
as amended and restated and assumed by Willis Group Holdings Public Limited
Company on December 31, 2009.
 
Section 1.22 — Subsidiary
 
“Subsidiary” shall mean with respect to the Company, any subsidiary of the
Company within the meaning of Section 155 of the Act.
 
Section 1.23 — Willis Group
 
“Willis Group” shall mean the Company and the Subsidiaries, collectively.
 
ARTICLE II

 
GRANT OF RESTRICTED SHARE UNITS
 
Section 2.1 — Grant of the Restricted Share Units
 
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement including any country-specific provisions
set forth in Schedule B to this Agreement and the additional terms and
conditions set forth in the SMIP, the Company hereby grants RSUs to the
Executive, over a targeted number of Shares as stated in the Acceptance Form
(including Exhibit 1 thereto).
 
Section 2.2 — RSU Payment
 
In accordance with Section 6(b) of the Plan, the Shares to be issued upon
settlement of the RSUs must be fully paid up prior to issuance of Shares by
payment of the nominal value (US$0.000115) per Share. The Committee shall ensure
that payment of the nominal value for any Shares underlying the RSUs is received
by it on behalf of the Executive at the time the RSUs are settled from a
Subsidiary or other source and shall establish any procedures or protocols
necessary to ensure that payment is timely received.


3



--------------------------------------------------------------------------------



 



Section 2.3 — Adjustments in RSUs Pursuant to Merger, Consolidation, etc.
 
Subject to Sections 9 and 10 of the Plan, in the event that the outstanding
Shares subject to the RSUs are, from time to time, changed into or exchanged for
a different number or kind of Shares or other securities, by reason of a share
split, spin-off, shares or extraordinary cash dividend, share combination or
reclassification, recapitalization, merger, Change of Control, or similar event,
the Committee shall, in its absolute discretion, make an appropriate and
equitable adjustment in the number and kind of Shares. Any adjustments or
determination made by the Committee shall be final and binding upon the
Executive, the Company and all other interested persons. An adjustment may have
the effect of reducing the price at which Shares may be acquired to less than
their nominal value (the “Shortfall”), but only if and to the extent that the
Committee shall be authorized to capitalize from the reserves of the Company a
sum equal to the Shortfall and to apply that sum in paying up that amount on the
Shares.
 
Section 2.4 — Tax Withholding
 
The Executive must make full payment to the Company or any Subsidiary by which
the Executive is employed (the “Employer”) of all income tax, payroll tax,
payment on account, and social insurance contribution amounts (“Tax”), which
under federal, state, local or foreign law, it is required to withhold upon
vesting, settlement or other tax event of the RSUs. In a case where any Employer
is obliged to (or would suffer a disadvantage if it were not to) account for any
Tax (in any jurisdiction) for which the Executive is liable by virtue of the
Executive’s participation in the Plan and/or any social insurance contributions
recoverable from and legally applicable to the Executive (the “Tax-Related
Items”), the Executive will pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, the Executive may elect to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
 
(i) withholding from the Executive’s wages or other cash compensation paid to
the Executive by the Company and/or the Employer; or
 
(ii) withholding from proceeds of the sale of Shares acquired upon vesting of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Executive’s behalf pursuant to this authorization); or
 
(iii) withholding in Shares to be issued at vesting of the RSUs, to the extent
the Company permits this withholding method.
 
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, the Executive is deemed to have been issued the full number of
Shares subject to vested RSUs, notwithstanding that a number of Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Executive’s participation in the Plan. To avoid any negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates.
 
Notwithstanding anything to the contrary in this Section 2.4, in order to avoid
a prohibited acceleration under Section 409A of the Code, the number of Shares
that the Employer shall be permitted to withhold or sell on behalf of the
Executive to satisfy any liability for Tax-Related Items with respect to any
portion of the RSUs that is considered deferred compensation subject to
Section 409A of the Code shall not exceed that number of Shares that equals the
aggregate amount of all Tax-Related Items.
 
Finally, the Executive shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Executive’s participation in the Plan that
cannot be satisfied by the means previously described.
 
Section 2.5 — Clawback Policy
 
The Company may cancel all or part of the RSUs or require payment by the
Executive to the Company of all or part of any amount or Shares acquired by the
Executive upon vesting and settlement of the RSUs pursuant to the Company’s
Clawback Policy dated December 2009, as amended from time to time, except to the
extent prohibited under applicable law.


4



--------------------------------------------------------------------------------



 



ARTICLE III

 
PERFORMANCE AND TIME-BASED VESTING REQUIREMENTS
 
Section 3.1 — Earned Performance Shares
 
(a) Subject to Sections 3.1(b),(c), and (d) below and subject to the aggregate
amount payable limitations under the SMIP, the Shares subject to the RSUs shall
become Earned Performance Shares as of the Certification Date and shall become
eligible to vest and become payable in accordance with the provisions of
Section 3.2 if and to the extent that the Performance Objectives set out in
Target 1 (applicable to 50% of Target Number of Shares) and Target 2 (applicable
to 50% of Target Number of Shares) of Exhibit 1 to the Acceptance Form are
attained and subject to the Executive being in the employment of the Company or
any Subsidiary at each respective vesting date as set forth in Section 3.2
below.
 
(b) The Performance Objectives may be adjusted in accordance with the terms of
the Plan to the extent such adjustments would not prevent the RSUs from
qualifying as qualified performance-based compensation under Section 162(m) of
the Code.
 
(c) As of the Certification Date, the Committee shall certify the amount payable
under the SMIP, determine the attainment level of applicable Performance
Objectives, and based on such certification and determination, shall declare the
number of Shares subject to the RSUs that shall become Earned Performance
Shares. Anything to the contrary in this Section 3.1 and Exhibit 1 to the
Acceptance Form notwithstanding, the Committee retains sole discretion to
determine the number of Shares subject to the RSUs that will become Earned
Performance Shares, subject to any requirements under Code Section 162(m).
 
(d) Shares subject to the RSUs that are not declared by the Committee on the
Certification Date to be Earned Performance Shares shall be forfeited
immediately.
 
(e) If, prior to the end of the Performance Period there is a Change of Control,
the Performance Objectives will be deemed to be attained at the level (not to
exceed the maximum level) determined by the Committee as to all of the unearned
Shares underlying the RSUs and deem them to be Earned Performance Shares;
provided, however, (i) that no RSU shall become an Earned Performance Share
prior to the Certification Date or to the extent such exercise of discretion
would result in a payment exceeding the amount payable under SMIP, and (ii) that
the time-based vesting requirements set forth in Section 3.2 shall continue to
apply. Notwithstanding the foregoing, the Committee shall retain all discretion
to waive the vesting requirements set forth in Section 3.2 in connection with a
Change of Control so as to vest the Shares at an earlier date than that
specified in Section 3.2.
 
Section 3.2 — Vesting/Settlement
 
(a) Subject to the Executive’s continued employment with the Willis Group
through the applicable vesting date set forth below and Section 3.2(b), the
Earned Performance Shares shall vest as follows and become payable in accordance
with Section 3.2(e) below:
 

              Percentage of Earned
Date Earned Performance Shares Become Vested   Performance Shares  
First anniversary of Grant Date (May 2, 2012) (or, if later, the Certification
Date)
    50 %
Second anniversary of Grant Date (May 2, 2013)
    50 %


 
(b) In the event of a termination of the Executive’s employment with the Willis
Group by an employer in the Willis Group without Cause, by the Executive for
Good Reason, or due to death, Disability or Mutual Retirement, any employment or
service requirements shall be waived but the performance criteria set forth in
Section 3.1(a) and Exhibit 1 to the Acceptance Form, if any, shall remain and
the RSUs shall become fully vested with respect to all Earned Performance Shares
on the termination date or, if later, on the applicable Certification Date (or
as otherwise provided in this Section 3.1(e)).
 
(c) In the event of a termination of the Executive’s employment with the Willis
Group by an employer in the Willis Group for Cause or by the Executive without
Good Reason, any unvested Earned Performance Shares will be immediately
forfeited by the Executive.


5



--------------------------------------------------------------------------------



 



(d) The Executive agrees to execute the Acceptance Form and deliver it to the
Company within 45 days of the receipt of the Agreement.
 
(e) Earned Performance Shares that become vested in accordance with this
Section 3.2 shall be delivered on the later of (i) March 1, 2012 or (ii) the
date the Executive incurs a “separation from service” (within the meaning of
Section 409A of the Code), subject to any delay in payment required as set forth
in Section 7(k) of the Employment Agreement.
 
Section 3.3 — Conditions to Issuance of Shares
 
The Earned Performance Shares to be delivered, as set out in 3.2(e) above, may
be either previously authorized but unissued Shares or issued Shares held by any
other person. Such Shares shall be fully paid. The Company shall not be required
to deliver any certificates representing such Shares (or their electronic
equivalent) allotted and issued upon the applicable date of the settlement of
the RSUs prior to fulfillment of all of the following conditions, and in any
event, subject to Section 409A of the Code:
 
(a) The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
 
(b) The Executive has paid or made arrangements to pay the Tax-Related items
pursuant to Section 2.4; and
 
(c) Without limiting the generality of the foregoing, the Committee may in the
case of U.S. resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Shares acquired on the vesting of RSUs does not violate
the U.S. Securities Exchange Act of 1934, as amended, and may issue
stop-transfer orders in the U.S. covering such Shares.
 
Section 3.4 — Rights as Shareholder
 
The Executive shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the RSUs unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Executive.
 
Section 3.5 — Limitation on Obligations
 
The Company’s obligation with respect to the RSUs granted hereunder is limited
solely to the delivery to the Executive of Shares within the period when such
Shares are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation. The RSUs shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Executive
for damages relating to any delays in issuing the share certificates or its
electronic equivalent to the Executive (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Executive (or his designated entities) or
in the certificates themselves.
 
ARTICLE IV

 
DATA PRIVACY NOTICE AND CONSENT
 
Section 4 — Data Privacy
 
(a) The Executive hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Executive’s
personal data as described in this Agreement and any other RSU materials by and
among, as applicable, the Employer, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Executive’s
participation in the Plan.


6



--------------------------------------------------------------------------------



 



(b) The Executive understands that the Company and the Employer may hold certain
personal information about the Executive, including, but not limited to, the
Executive’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Executive’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
 
(c) The Executive understands that Data will be transferred to Morgan Stanley
Smith Barney or to any other third party assisting in the implementation,
administration and management of the Plan. The Executive understands that the
recipients of the Data may be located in the Executive’s country or elsewhere,
and that the recipients’ country (e.g., Ireland) may have different data privacy
laws and protections from the Executive’s country. The Executive understands
that he may request a list with the names and addresses of any potential
recipients of the Data by contacting his local human resources representative.
The Executive authorizes the Company, Morgan Stanley Smith Barney and any other
recipients of Data which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his participation in the Plan. The
Executive understands that Data will be held only as long as is necessary to
implement, administer and manage the Executive’s participation in the Plan. The
Executive understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
The Executive understands, however, that refusing or withdrawing his consent may
affect the Executive’s ability to participate in the Plan. For more information
on the consequences of the Executive’s refusal to consent or withdrawal of
consent, the Executive understands that he may contact his local human resources
representative.
 
ARTICLE V

 
MISCELLANEOUS
 
Section 5.1 — RSUs Not Transferable
 
Neither the RSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Executive or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.1
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.
 
Section 5.2 — Binding Effect
 
The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
 
Section 5.3 — Notices
 
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:
 
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: General Counsel
 
and any notice to be given to the Executive shall be at the address set forth in
the RSUs Acceptance Form.


7



--------------------------------------------------------------------------------



 



By a notice given pursuant to this Section 5.3, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Executive shall, if the Executive is then deceased,
be given to the Executive’s personal representatives if such representatives
have previously informed the Company of their status and address by written
notice under this Section 5.3. Any notice shall have been deemed duly given when
sent by facsimile or enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or by a
recognized courier service.
 
Section 5.5 — Titles
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.
 
Section 5.6 — Applicability of Plan and the Employment Agreement
 
The RSUs and the Shares underlying the RSUs shall be subject to all of the terms
and provisions of the Plan, to the extent applicable to the RSUs and the
underlying Shares. In the event of any conflict between this Agreement, the Plan
and the Employment Agreement, the terms of the Plan shall control.
Notwithstanding the foregoing, the definitions of Cause, Change of Control, Good
Reason, Disability and Mutual Retirement shall be as set out in the Employment
Agreement.
 
Section 5.7 — Amendment
 
This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.
 
Section 5.8 — Governing Law
 
This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflict of law principles.
 
Section 5.9 — Jurisdiction
 
The courts of the state of New York shall have jurisdiction to hear and
determine any suit, action or proceeding and to settle any disputes which may
arise out of or in connection with this Agreement and, for such purposes, the
parties hereto irrevocably submit to the jurisdiction of such courts.
 
Section 5.10 — Electronic Delivery
 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Executive hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
Section 5.11 — Severability
 
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
 
Section 5.12 — Schedule B
 
The RSUs shall be subject to any special provisions set forth in Schedule B for
the Executive’s country of residence, if any. If the Executive relocates to one
of the countries included in Schedule B during prior to the vesting of the RSUs,
the special provisions for such country shall apply to the Executive, to the
extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.


8



--------------------------------------------------------------------------------



 



Section 5.13 — Imposition of Other Requirements
 
The Company reserves the right to impose other requirements on the RSUs and the
Shares acquired upon vesting of the RSUs, to the extent the Company determines
it is necessary or advisable in order to comply with local laws or facilitate
the administration of the Plan, and to require the Executive to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 
Section 5.14 — Counterparts.
 
This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
 
Section 5.15 — Code Section 409A.
 
It is intended that the terms of the RSUs will comply with the provisions of
Section 409A of the Code and the Treasury Regulations relating thereto so as not
to subject the Executive to the payment of additional taxes and interest under
Section 409A of the Code, and this Agreement will be interpreted, operated and
administered in a manner that is consistent with this intent. In furtherance of
this intent, the Committee may, at any time with the Executive’s consent, modify
the terms of the RSUs to the minimum extent reasonably appropriate to conform
with Section 409A of the Code and the related U.S. Department of Treasury
guidance.
 
IN WITNESS WHEREOF, the Company and the Executive have each executed this
Agreement.
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
 

  By: 
/s/  Adam Ciongoli


Name:     Adam Ciongoli

  Title:  Company Secretary


9



--------------------------------------------------------------------------------



 



SCHEDULE A
 
WILLIS GROUP HOLDINGS
2008 SHARE PURCHASE AND OPTION PLAN
 
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND
ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
 
RESTRICTED SHARE UNIT AWARD AGREEMENT- ACCEPTANCE FORM

 

     
Name
  Joseph J. Plumeri
Target Number of RSUs Granted
  144,543
Grant Date
  May 2, 2011


 
I accept the grant of Restricted Share Units (RSUs) under the Willis Group
Holdings 2008 Share Purchase and Option Plan, as amended from time to time, and
I agree to be bound by the terms and conditions of the Restricted Share Unit
Award Agreement dated May 2, 2011.
 

     
Signature:
   
/s/  Joseph J. Plumeri
   
Address:
    c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281    


 
Once completed, please return one copy of this form to:
 
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: General Counsel


10



--------------------------------------------------------------------------------



 



EXHIBIT 1
 
WILLIS GROUP HOLDINGS
2008 SHARE PURCHASE AND OPTION PLAN
 
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP HOLDINGS
LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY WILLIS GROUP
HOLDINGS PUBLIC LIMITED COMPANY ON DECEMBER 31, 2009)
 
RESTRICTED SHARE UNIT AWARD AGREEMENT-ACCEPTANCE FORM
 
Performance Period: January 1, 2011 through December 31, 2011
 
Target 1: Adjusted Operating Margin (“OM”) Target [     ]
 
Percentage of RSU Shares Subject to Target 1: 50%
 

                      89% or below
                (OM of
  90-94%
  95-99%
        [     ]
  (OM of
  (OM of
    Performance Scale:*   or below)   [     ])   [     ])   100% or above
Percentage of Earned Performance Shares:
  0%   80-89%   90-99%   100%


 
Target 2: Adjusted Earnings Per Share (“EPS”) Target $[     ]
 
Percentage of RSU Shares Subject to Target 2: 50%
 

                      89% or below
                (EPS of
  90-94%
  95-99%
        [     ]
  (EPS of
  (EPS of
    Performance Scale:*   or below)   [     ])   [     ])   100% or above
Percentage of Earned Performance Shares:
  0%   80-89%   90-99%   100%


 

 

* Performance between amounts is subject to interpolation.


11



--------------------------------------------------------------------------------



 



SCHEDULE B
 
COUNTRY-SPECIFIC APPENDIX TO
 
WILLIS GROUP HOLDINGS
2008 SHARE PURCHASE AND OPTION PLAN
 
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY WILLIS GROUP
HOLDINGS PUBLIC LIMITED COMPANY ON DECEMBER 31, 2009)
 
RESTRICTED SHARE UNIT AWARD AGREEMENT
 
Terms and Conditions
 
This Schedule B includes additional terms and conditions that govern the
Restricted Share Unit Award granted to the Executive under the Plan if the
Executive resides in one of the countries listed below. This Schedule B forms
part of the Agreement. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Agreement or the Plan.
 
Notifications
 
This Schedule B also includes information based on the securities, exchange
control and other laws in effect in the Executive’s country as of May 2011. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Executive not rely on the information noted herein as the
only source of information relating to the consequences of the Executive’s
participation in the Plan because the information may be out of date at the time
the RSUs vest under the Plan.
 
In addition, the information is general in nature. The Company is not providing
the Executive with any tax advice with respect to the RSUs. The information is
provided below may not apply to the Executive’s particular situation, and the
Company is not in a position to assure the Executive of any particular result.
Accordingly, the Executive is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Executive’s country apply to the
Executive’s situation.
 
Finally, if the Executive is a citizen or resident of a country other than the
one in which the Executive is currently working, transfers employment after the
RSU award is granted, or is considered a resident of another country for local
law purposes, the notifications contained herein may not be applicable to the
Executive, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall be applicable to the Executive.
 
UNITED STATES OF AMERICA
 
Exchange Control Information.  United States persons who have signature or other
authority over, or a financial interest in, bank, securities or other financial
accounts outside of the United States (including a non-U.S. brokerage account
holding the Company’s Shares or proceeds from the sale of same) must file a
Foreign Bank and Financial Accounts Report (“FBAR”) with the United States
Internal Revenue Service each calendar year in which the aggregate value of the
accounts exceeds $10,000. The FBAR must be on file by June 30 of each calendar
year for accounts held in the previous year which exceed the aggregate value.


12